  LAURA CURRAN                                                           JARED A. KASSCHAU
  County Executive                                                          County Attorney




                                     COUNTY OF NASSAU
                               OFFICE OF THE COUNTY ATTORNEY




                                                             August 7, 2020
Via ECF
Hon. Steven Tiscione
United States District Court
225 Cadman Plaza East
Brooklyn, New York

                                Re: Robert Besedin v. County of Nassau
                                    18-CV-00819 (KAM)(ST)

Dear Magistrate Judge Tiscione:

       This office represents defendants, Nassau County, the Nassau County Police
Department, and Nassau County Police Officers Stephen Beckwith and John Montovani in the
above-referenced action. Pursuant to the Court’s directive, the parties file this letter to apprise
the Court of the status of the action.

        Based on the last telephone conference with the Court, in which the parties discussed
settlement ex parte, the County Attorney’s Office is evaluating its options with regard to
increasing its settlement offer above the $500,000 offered, as plaintiff has rejected this latest
offer. The County Attorney’s Office is in the process of re-evaluating the case and expects to
make a decision to maintain or increase its offer within the next three weeks.

                                                              Respectfully submitted,

                                                              /s/ Ralph J. Reissman
                                                              RALPH J. REISSMAN
                                                              Deputy County Attorney
cc: (Via ECF)
Law Offices of Frederick K. Brewington
Attorneys for Plaintiff




                    ONE WEST STREET – MINEOLA, NEW YORK 11501-4820
                            516-571-3056, FAX 516-571-6684, 6604
